Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 8, 2018

                                      No. 04-18-00455-CV

                     EX PARTE VINCENT TREVOR CALDAROLA,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06739
                       Honorable Solomon Casseb III, Judge Presiding


                                         ORDER
       Appellee’s brief was originally due October 8, 2018. When no brief was filed, we
ordered appellee to file his brief in this court on or before November 7, 2018. On November 2,
2018, appellee filed a motion for extension of time to file appellee’s brief, asking for an
additional thirty days in which to file his brief. After review, we GRANT appellee’s motion and
ORDER appellee’s to file his brief in this court on or before December 7, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court